DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
In particular:
Lubrication means (Claim 9 Line 2; Claim 10 Line 1) is defined in the Speciation on Page 3 Lines 15-19 as “the lubrication means includes a lubrication channel” and “the lubrication means comprise at least on channel extending inside the pin and penetrating into one of the blocking bearings”. Accordingly, for the purpose of this Office Action “lubrication means” is being interpreted as a lubrication channel or equivalents.
Rotary guide means (Claim 12 Line 6) is defined in the Specification on Page 6 Lines 18-19 as “these rotary guides may be any suitable bearing, such as a needle bearing, or other rotary guide means”. Accordingly, for the purpose of this Office Action “rotary guide means” is being interpreted as any type of bearing or equivalents.
Fastening means (Claim 12 Line 9): is defined in the Specification on Page 9 Lines 5-6 as “in addition to screws, bolts, rivets, nails, shanks, pins, studs, or any other suitable fastener means may be used”. As mentioned in the Claim Objections section, Examiner recommends amending “Fastening means” to be consistent with the Specification term “fastener means”. For the purpose of this Office Action, “fastening means” is being interpreted as a removable fastener or equivalents, such as screws or bolts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Didey et al. (US 10,513,328).
Regarding Claim 1, Didey discloses a gearing element (600), comprising: a support (602) having mounted thereon a plurality of obstacles (see FIGs. 6 and 7, the obstacles generally include the rollers 605, the rollers 606, and the pin 614) for co-operating with teeth of a neighboring gearing element (see FIG. 3; see also Col. 8 Line 67 – Col. 9 Line 4).
Each obstacle being preassembled before being mounted as a whole on the support (the Examiner notes that “being preassembled before being mounted as a whole” is a “product-by-process” limitation, and accordingly is being given limited patentable weight1; with regard to the claim limitation, 
A pin (614).
A roller (605, 606) mounted to rotate about the pin via a rotary guide (615) (see Fig. 7). 
A plurality of blocking bearings (615a) mounted on the pin (see FIG. 7) and shaped to prevent the roller from moving in translation along the pin (see FIG. 7, showing that the blocking bearings are ring shaped and having a square cross section with the blocking bearing’s outer diameter being greater than a portion of the roller’s inner diameter, which would prevent axial movement of the roller on the pin in an installed state). 
One or more fasteners (610) configured to fasten at least one of the blocking bearings to the support (see FIG. 6, showing that the fasteners and the locking ring are used to secure the blocking bearing to the support).
Regarding Claim 2, Didey further discloses the gearing element of Claim 1, wherein the support further comprises a central core (62) having ends each carrying an end plate (611, 613) provided with a plurality of openings (see FIGs. 6 and 7), each opening configured to receive a portion of the blocking bearings (see Fig. 7, showing that the blocking bearings axial abut against the openings and surround the openings, and work with the blocking bearings to make a path for the pin to be inserted into, and accordingly the inner radial surface of the opening at the inner axial end of each respective end plates are considered to receive the inner radial surface located at an axial end of the bearing block in an abutting arrangement; the Examiner notes that claim language is not requiring that the portion of the blocking bearing to be received into the opening).
Regarding Claim 3, Didey further discloses the gearing element of Claim 2, wherein each obstacle further comprises two rollers (605, 606) with an axial space there between receiving a portion of the blocking bearing (see FIG. 7), and wherein the support has an intermediate plate (612) with a plurality of openings (see FIG. 7), said openings in the intermediate plate facing the openings in the end plates (see FIG. 7), and each of the openings in the intermediate plate and the openings in the end plate receiving said portion of the blocking bearing (see Fig. 7, showing that the blocking bearings axial abut against the openings and surround the openings in both the intermediate plate and the end plates, and work with the blocking bearings to make a path for the pin to be inserted into, and accordingly the inner radial surface of the opening at the inner axial end of end plates and intermediate plate are considered to receive the inner radial surface located at an axial end of the bearing block in an abutting arrangement; the Examiner notes that claim language is not requiring a portion of the blocking bearing to be received into the opening).
Regarding Claim 12, Didey discloses a gearing element (600), comprising: 
A support (602) having mounted thereon a plurality of obstacles (see FIGs. 6 and 7, showing the obstacles generally include elements 605, 6006, and 614 for example) for co-operating with teeth of a 2; with regard to the claim limitation, as shown in Figs. 6 and 7, the obstacles are preassembled by sliding the pins through the support openings and rollers, but mounting is not considered to happen until the locking ring 609 and fasters 610 are installed, since the obstacles can readily fall out of the support depending on the orientation of the support prior to properly securing the obstacles through the locking ring) and comprising: 
A pin (614).
A roller (605, 606) mounted to rotate about the pin via rotary guide means (615).
A plurality of blocking bearings (615a) mounted on the pin and shaped to prevent the roller from moving in translation along the pin (see FIG. 7, showing in an installed state, the blocking bearings at element 620 interfaces with a shoulder of the gear at 611 and a locking ring 609 which prevents the pin from moving in an axial direction, similarly in the installed state the blocking bearings cooperate with the intermediate and end plates 611, 612, and 61, to fix the pin relative to the gear; since the blocking bearings are preventing the pin from moving relative to the main body of the gear, the blocking bearings work with the end plates to restrain movement of rollers such that the rollers can only rotate about the pin; accordingly the blocking bearings are shaped to prevent the rollers from moving along the pin).
Fastener means (610) for fastening at least one of the blocking bearings to the support (see FIG. 6, showing that the fastening means in the form of a screw which cooperates with a locking ring 609 to secure the blocking bearing to the support).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Didey et al. (US 10,513,328) in view of Nagumo (US 2019/0346024).
Regarding Claims 4 and 5, Didey further discloses the gearing element of Claim 1 and 4 respectively, wherein the rotary guide comprises a bushing, but not a rolling bearing nor a needle bearing. However, Nagumo teaches a similar gearing element using rolling bearings (231, 331) that are needle bearings (see FIG. 6) as rotary guides for rollers (21, 31). 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the bushings in the gearing element disclosed in Didey with the bearings disclosed in Nagumo to improve the operation and life of the gearing element through reduced friction between the rollers and the pins.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Didey et al. (US 10,513,328) in view of Higgins (US 594,110).
Regarding Claim 6, Didey does not disclose that the gearing element of Claim 1, wherein at least one of the blocking bearings comprises a nut and a blocking neck. However, Higgins discloses a similar gearing element having a support (see Fig. 2) and a blocking bearing (C, D) wherein at least one of the blocking bearings comprises a nut (D) and a blocking neck (C) centered on a pin (b’), the nut configured to CBSF\662l19AP~docx -12- be screwed onto a threaded end of the pin to secure the blocking neck against a shoulder of the pin (see Fig. 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that using a simple nut and screw type connection to mount the pin and bearing block onto the support in addition to the lock ring would further increase the retention of the pins in the gearing element, while also ensuring individual pins are securely in place before attaching the 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bearing block of the gearing element disclosed in Didey with the nut and shoulder for the bearing block taught in Higgins to improve retention of the pin on the gearing element by providing a locking redundancy, and further by preventing accidental removal of pins prior to the locking ring being installed.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Didey et al. (US 10,513,328).
Regarding Claim 7, Didey further discloses the gearing element of Claim 1, wherein the blocking bearings are shaped to receive dynamic gaskets (Note: the limitation “dynamic gaskets” is not positively claimed, and as such the blocking bearings merely have to have a shape that is capable of receiving a dynamic gasket; if Applicant wishes to positively claim a dynamic gasket, Examiner recommends amending the claim to recite as such. As shown in FIG. 7, the blocking bearing has an inner axial surface that contacts the rotary guide, and that the contract surface is not a complex shape that would make it harder to mount a dynamic gasket, and accordingly the recitation “shaped to receive dynamic gaskets” is considered to be met) arranged to provide sealing between the roller and the pin of the obstacle (see FIG. 7, showing based on the location of the rotary element, which is provided with lubrication (see Col. 13 Lines 34-41; disclosing in an alternative embodiment that uses similar numbers for the same parts, that the lubrication channel extends through elements 722 and 723, which correspond with elements 622 and 623, to provide lubricant to the rollers mounted on the pin, and accordingly to the bushing based on the bushings location between the pin and the rollers) being adjacent to the bearing block that 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a dynamic gasket (and therefore ensuring that the blocking bearings are shaped to receive a dynamic gasket) would improve the useful life of the gearing element and would improve the safe operation of the gearing element by allowing for the application of lubrication to be supplied through the pin to the rotary guide, while prevent lubricant from leaking from the obstacles. Preventing lubricant from leaking from the obstacles would provide numerous benefits, such as ensuring adequate lubricant is provided to ensure safe operation of the gearing element, preventing contamination of other components that could become coated in leaking lubricant, and reducing the amount of lubrication required to run the gearing element by minimizing lubrication losses.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the bearing block disclosed in Didey to be capable of received dynamic gaskets to prevent the loss of lubrication.
Regarding Claims 8 and 9, Didey further discloses the gearing element of Claims 1, further including a lubrication channel or lubrication means (622, 623) configured and arranged to supply lubrication to the rotary guide (see Col. 13 Lines 34-41; disclosing in an alternative embodiment that uses similar numbers for the same parts, that the lubrication channel extends through elements 722 and 723, which correspond with elements 622 and 623, to provide lubricant to the rollers mounted on the pin, and accordingly to the bushing based on the bushings location between the pin and the rollers). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing lubrication to the obstacles of the first embodiment of the gearing element such as taught in the second embodiment, that the useful life and safety of operating the gearing element would be vastly improved through reduced friction and increased cooling 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gearing element disclosed in the first embodiment of Didey with lubrication channels as taught in the second embodiment, to reduce the amount of friction between the various components making up the individual obstacles, thereby increasing the useful life of the gearing element and improving the safety of operating the gearing element.
Regarding Claim 11, Didey further discloses the gearing element of Claim 1, wherein each of the one or more fasteners comprises a screw (see Col. 9 Lines 25-27), the screw having a shank configured to pass through one of the blocking bearings (see FIG. 7, showing on the bottom left side as the figure is oriented, an unlabeled screw passing through a blocking bearing). Further, while not positively recited or shown, a screw by definition has a threaded portion, and accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the screw with a threaded portion that is screwed into the support (see Fig. 7; see also Col. 9 Lines 25-27, since the fastener is disclosed as a screw for attachment to the roller, then the screw would have to have a threaded portion that is screwed into the support) to securely attached the blocking bearing to the support (see FIG. 7). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Didey et al. (US 10,513,328) and alternatively over Didey et al. (US 10,513,328) in view of Kroyer (US 1,200,203).
Regarding Claim 10, Didey further discloses the gearing element of Claim 9, wherein the lubrication means comprise a channel extending inside the pin and penetrating into one of the blocking 
In the interesting of compact prosecution, it is noted that Kroyer teaches providing a channel for supplying lubrication to a roller (12) and pin (6) with a grease fitting (13). One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that a grease fitting would facilitate better maintenance of the gearing element by using a standard grease fitting, which an aircraft mechanic would readily have a grease gun capable of interfacing with the grease fitting, and further that the grease fitting would ensure that a grease based lubricant applied to the lubrication to the roller through the grease fitting would not leak back out through the location that the grease is supplied.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lubrication channel in the gearing element disclosed in Didey with a grease fitting as taught in Kroyer to improve filling of the lubrication channel and gearing element with grease and to ensure that grease is adequate retained.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Page 6 Lines 1-6: Applicant argues that Didey does not disclose that “each obstacle (is) preassembled before being mounted as a whole on the support” and that “[t]he Examiner agrees that Applicant’s disclosed invention and Didey, but notes that this difference does not exist between Applicant’s claimed invention and Didey.” This is not persuasive. As set forth in the rejection of claims 1 and 12 above under 35 U.S.C. 102(a)(1), the claim recitation each obstacle being preassembled before being mounted as a whole on the support” does not preclude an interpretation where the preassembled on the support and is then mounted as a whole on the support. As set forth above, all of the components that make up the obstacle are “preassembled” but are not considered “mounted” until the locking 609 is fixed, since prior to this final component being installed, the pins can be readily extracted, for example if the assembly were to be rotated the pins would follow out easily under the influence of gravity. 
As stated in the previous Office Action, the Examiner agrees that this difference exists between Applicant’s disclosed invention and Didey, but notes that this difference does not exist between Applicant’s claimed invention and Didey. The claim language as currently written merely states that the obstacles are “pre-assembled” before being mounted but does not recite any structure or functions that would require the obstacles to be pre-assembled outside of the support member, nor would prevent the obstacles from being pre-assembled on the support member. For Example, comparing the inner diameter of the holes in the flanges to the outer diameter of the rollers would present such a structure, since this factor appears to be what allows the rollers to be inserted along with the pin as one-piece, and would preclude an obstacle that would have to be assembled separate due to the comparative size of the roller and the holes in the flange. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2113 Product-by Process Claims: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
        
        "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
        
        The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
        2 See MPEP 2113 Product-by Process Claims